OPINION AND ORDER OF SUSPENSION
LAMBERT, Chief Justice.
Respondent, William D. Fausz, Jr., whose last known address was in Florence, Kentucky, was admitted to the Kentucky Bar Association by order entered October 20,1981.
On May 22, 2000, in the Kenton County Circuit Court, Respondent entered a plea of guilty to a charge of first-degree possession of a controlled substance and second-degree criminal possession of a forged instrument. These are felony offenses in violation of KRS 218A.1415 and KRS 516.060.
SCR 3.166(1) provides that “[a]ny member of the Kentucky Bar Association who pleads guilty ... [to] a felony as defined by KRS 500.080 shall be automatically suspended from the practice of law in this Commonwealth. The suspension shall take effect automatically beginning on the day following the plea of guilty ... or upon the entry of judgment whichever occurs first.” Therefore, as of May 23, 2000, Fausz was automatically suspended from the practice of law in Kentucky, which suspension shall remain in effect until dissolved or superseded by an order from this Court.
Pursuant to SCR 3.390, Fausz shall notify all his clients in writing of his inability to continue to represent them and shall furnish copies of all such letters to the Director of the Kentucky Bar Association. He must also make arrangements to return all active files to his clients or new counsel, to return all unearned attorney fees and client property to his clients, and he shall advise the Director of such arrangements within ten (10) days.
Disciplinary proceedings against Fausz shall be initiated by the Inquiry Tribunal pursuant to SCR 3.160, unless already be*667gun or unless Fausz resigns under terms of disbarment.
All concur.
ENTERED: August 24, 2000.
/s/ Joseph E. Lambert CHIEF JUSTICE